DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Response to Amendment
The amendment, filed 03/31/2021, has been entered.
 Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
Regarding paragraphs 4-6, applicant argues Wang et al (US 2017/0264801) does not constitute prior art as it claims priority to a Chinese application with the same effective filing date.  While this may ultimately be sufficient to overcome the prior art, Wang et al also claims priority to Chinese applications with effective filing dates of March 12, 2016, March 15, 2016, and April 7, 2016 which are before the effective filing date of the instant application.  Until it can be determined that the subject matter of 
Applicants argue, at paragraph 10(a), that the prior art fails to teach the inner surface of the supporting body is unsealed and uncovered by the molded body while at least a part of the top surface of the supporting body is exposed for being pressed by the pressing surface of the upper mold.  
This is not found to be persuasive.  Fig. 2A of Tae shows a the innermost surface of the supporting body (35) is uncovered by the molded body (40), which therefore reads on the limitation “the inner surface of the supporting body is unsealed and uncovered by the molded body.”
Furthermore, the limitation “while at least a part of the top surface of the supporting body is exposed for being pressed by the pressing surface of the upper mold” is a method limitation that holds no patentable weight in a device claim.  Furthermore, this appears to be an attempt to claim only an intermediate step of the production process, which therefore makes applicant’s claim indefinite for failing to particularly point out their invention, as a the device cannot have an uncovered supporting body while still having the filter layer (40), the driver (30) and the optical lens (10) as required in the specification.  Further clarification will be required.
Regarding paragraph 10(b), applicants argue the prior art fails to teach “the ends fo the wires of the instant invention are respectively sealed by the supporting body and the molded base.”  

Regarding paragraph 10(c), applicants state the prior art fails to teach “the supporting member has a through hole communicated with the light window and the supporting member is positioned between the electrical components and said photosensitive area. 
This is not found to be persuasive, as applicants have not provided any support for this argument and have simply stated their conclusion that this limitation is not taught by the prior art.  As such, this rejection is maintained as it was previously presented.
Regarding paragraph 10(d), applicants argue the prior art fails to teach “the through hole is formed by the inner surface of the supporting body and is uncovered by the molded body,” supported by the rationale “as it is mentioned above, the through hole of the supporting body is communicated with the light window and the molding material does not teach the inner surface of the supporting body of the instant invention.”
This is not persuasive, as mentioned above with regards to paragraph 10(a), the prior art does indeed teach the inner surface of the supporting body as claimed in the instant invention, and therefore teaches the through hole as well.
Regarding paragraph 10(e), applicants state the prior art fails to teach “the molded body of the instant invention is molded on a circuit body, at least two photosensitive elements, and at least two supporting members.”

Regarding paragraphs 13-15, applicants argue that the prior art of record differs from the instant application, and assert various rationale for why this art should not read on the claimed invention, however these arguments are not persuasive.  The prior art reads of the claimed limitations and any differences between the claimed limitations and what the applicant perceives as their invention should be reflected in the claims, and simply arguing differing rationales for combining references is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 146 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated in the response to arguments section above, applicants have amended claim 146 to include the limitation “wherein said supporting body has a top surface which is at least partially exposed for contacting with the pressing surface of the upper mold during the molding process.” This seeks to impute a method limitation into a device claim, which holds no patentable weight.  Furthermore if this limitation was given 
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 146, 150, and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Tae et al (US 2013/0264703 hereinafter Tae) in view of Derderian et al (US 7,402,453 hereinafter Derderian)
With respect to claim 146, Tae (Fig. 2A) teaches a molded photosensitive assembly, comprising: 
at least one circuit board (10) having at least one chip mounting area; ([0042 0053] the board is a printed circuit board that has a mounting area, where chip (20) is mounted)
at least one photosensitive element (20), provided on said at least one chip mounting area of said at least one circuit board (10), having a photosensitive area (PA) and a non- photosensitive area (EA); ([0043])
at least a set of wires (30), wherein two ends of each of said set of wires are respectively connected to said at least one photosensitive element (20) and said at least one circuit board (10); ([0045])
at least one supporting member (35) formed by a first substance to seal said end of each of said set of wires at said at least one photosensitive element, wherein said 
at least one molded base (40) formed by a second substance, wherein said at least one module base comprises a molded body and has at least one light window (S) communicated with said through hole of said supporting member, wherein said set of wires (30), said at least one circuit board (10) and said at least one photosensitive element (20) are protected by said at least one supporting member when and after said at least one molded body is molded, wherein said at least one molded body is integrally coupled to cover at least a part of said at least one circuit board and at least a part of said non-photosensitive area of said at least one photosensitive element, wherein said photosensitive area of said at least one photosensitive element (20) is positioned corresponding said at least one light window (S) of said at least one molded base (40), wherein said supporting body has a top surface which is at least partially exposed for contacting with the pressing surface of the upper mold during the molding process wherein said outer surface of supporting member (35) is sealed and covered by said molded body while said inner surface of said supporting member (35) is unsealed and uncovered to form said light window thereat above said top surface of said supporting body. ([0046] the molded base (40) is formed of a polymer material such as polyimide [0050] the supporting member (35) is uncovered at the innermost portion and forms a light window thereat; see response to arguments)
Tae fails to explicitly disclose wherein the molded base seals said end of each of said set of wires at said at least one circuit board.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the molded photosensitive assembly of Tae to have each end of the wires separately sealed as taught by Derderian, as this is a well-known method in the art to improve adhesion of the wire bonds to the photosensitive device prior to sealing the device with the mold base. (Column lines 41-59) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Applicants have amended a method limitation into the preamble, which holds no patentable weight in a device claim.  As the claim is seeking protection for a molded photosensitive assembly, requiring a manufacturing step that requires a pressing by an upper and lower mold surface holds no patentable weight. See MPEP 2111.02.
Regarding the limitation “wherein said supporting body has a top surface which is at least partially exposed for contacting with the pressing surface of the upper mold during the molding process,” See response to arguments, rejection under 35 USC 112, the issues with functional language/method limitations in a device claim.

With respect to claim 150, Tae (Fig. 2A) in view of Derderian (Fig. 9) teaches the molded photosensitive assembly, as recited in claim 146, wherein said mold photosensitive assembly comprises at least two of said photosensitive elements (112), at least two sets of said wires (140) and at least two of said supporting members (330), wherein said at least one circuit board (160) has two said chip mounting areas, wherein 
With respect to claim 154, Tae (Fig. 2A) in view of Derderian (Fig. 9) teaches the molded photosensitive assembly, as recited in claim 146, wherein said non-photosensitive area (EA) of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element (20) has a chip connector (23) for electrically connecting with said set of wires (30), wherein said chip connector (23) of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip- inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion of said at least one photosensitive element is covered by said supporting body (35) of said at least one supporting member. (Fig. 2A [0043] the supporting body covers a portion of the photosensitive element that extends inward from the chip connector)
Claims 147-149, 151-153, and 155-158 are rejected under 35 U.S.C. 103 as being unpatentable over Tae in view of Derderian in view of Otani et al (US 2016/0191767 hereinafter Otani).
With respect to claim 147, Tae (Fig. 2A) in view of Derderian (Fig. 9) teaches the molded photosensitive assembly, as recited in claim 146, wherein said at least one circuit board (10) has a periphery area, wherein said periphery area and said chip mounting area are integrally molded, wherein said at least one supporting member (35) comprises a frame-shaped supporting body and has a through hole (S), wherein said supporting body is provided outside of said photosensitive area (PA) of said photosensitive element (20), wherein said photosensitive area (PA) of said at least one photosensitive element is disposed corresponding to said through hole (S) while at least a part of said supporting body (35) is covered by said at least one molded body (40). (Fig. 2A [0043-0050])
Tae fails to explicitly disclose further comprising one or more electronic components wherein said one or more electronic components are provided on said periphery area wherein said at least one supporting member is positioned between said one or more electrical components and said photosensitive area of said at least one photosensitive element.
Otani (Fig. 4), in a related art application, teaches wherein one or more electronic components (34) are provided in a periphery area but within the molded frame (61). (Fig. 4 [0052-0057])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide one or more electronic components in the 
 With respect to claim 148, Tae (Fig. 2A) in view of Derderian (Fig. 9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 147, wherein said supporting body (35) has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through hole (S) is formed by said inner surface and at least said outer surface of said supporting body is covered by said molding body (40). (Fig. 2A)
With respect to claim 149, Tae (Fig. 2A) in view of Derderian (Fig. 9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 147, wherein said supporting body (35) has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through hole (S) is formed by said inner surface, wherein said outer surface of said supporting body and at least a part of said top surface are covered by said molding body (40). (Fig. 2A)
With respect to claim 151, Tae (Fig. 2A) in view of Derderian (Figs. 2-9) teaches the molded photosensitive assembly, as recited in claim 150, wherein said at least one circuit board (10) has a periphery area, wherein said periphery area and said 
Tae in view of Derderian fails to explicitly disclose further comprising one or more electronic components wherein said one or more electronic components are provided on said periphery area wherein said at least one supporting member is positioned between said one or more electrical components and said photosensitive area of said at least one photosensitive element.
Otani (Fig. 4), in a related art application, teaches wherein one or more electronic components (34) are provided in a periphery area but within the molded frame (61). (Fig. 4 [0052-0057])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide one or more electronic components in the periphery area as taught by Otani, as these components aid in the function of the chip by processing the image.  Furthermore it would have been obvious to one having ordinary skill in the art that the combination would result in the supporting member positioned between the photosensitive area and the components as these are all formed within the frame of the package. ([0043]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
With respect to claim 152, Tae (Fig. 2A) in view of Derderian (Figs. 2-9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 151, wherein each of said supporting bodies (35) has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through holes (S) are respectively formed by said inner surfaces and at least said outer surfaces of said supporting bodies are covered by said molding bodies (40) respectively. (Fig. 2A)
With respect to claim 153, Tae (Fig. 2A) in view of Derderian (Figs. 2-9) in view of Otani (Fig. 4) teaches The molded photosensitive assembly, as recited in claim 151, wherein each of said supporting bodies (35) has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through holes (S) are formed by said inner surfaces, wherein said outer surfaces of said supporting bodies and at least a part of each of said top surfaces are covered by said molding bodies (40) respectively. (Fig. 2A)
With respect to claim 155, Tae (Fig. 2A) in view of Derderian (Fig. 9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 147, wherein said non-photosensitive area (EA) of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element (20) has a chip connector (23) for electrically connecting with said set of wires (30), wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip- inner portion and said chip-outer portion are respectively positioned on an 
With respect to claim 156, Tae (Fig. 2A) in view of Derderian (Fig. 9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 147, wherein said non-photosensitive area (EA) of said at least one photosensitive element (20) comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element (20) has a chip connector (23) for electrically connecting with said set of wires (30), wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip- inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion and at least a part of said chip-connecting portion of said non-photosensitive area of said at least one photosensitive element are covered by said at least one supporting member. (Fig. 2A [0043] the supporting body covers a portion of the photosensitive element that extends inward from the chip connector)
With respect to claim 157, Tae (Fig. 2A) in view of Derderian (Figs. 2-9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 151, wherein each of said non-photosensitive areas (EA) of said at least two photosensitive elements comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein each of said at least two photosensitive elements (20) has a chip 
With respect to claim 158, Tae (Fig. 2A) in view of Derderian (Figs. 2-9) in view of Otani (Fig. 4) teaches the molded photosensitive assembly, as recited in claim 151, wherein each of said non-photosensitive areas (EA) of said at least two photosensitive elements comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein each of said at least two photosensitive elements (20) has a chip connector (23) for electrically connecting with said set of wires (30), wherein said chip connector of each of said at least two photosensitive elements is disposed on said chip-connecting portion thereof, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion thereof, wherein at least a part of said chip-inner portion and at least a part of said chip-connecting portion of each of said at least two photosensitive elements are covered by one of said supporting bodies of said supporting member (35). (Fig. 2A [0043] the supporting body covers a portion of the photosensitive element that extends inward from the chip connector)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 146-165 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al (US 2017/0264801 hereinafter Wang).
With respect to claim 146, Wang (Figs. 18-25) teaches a molded photosensitive assembly, comprising: at least one circuit board (22’) having at least one chip mounting area; ([0327]) at least one photosensitive element (21’), provided on said at least one chip mounting area of said at least one circuit board, having a photosensitive area (212’) and a non- photosensitive area (213’); ([0329]) at least a set of wires (24’), wherein two ends of each of said set of wires are respectively connected to said at least one photosensitive element (21’) and said at least one circuit board (22’); ([0329]) at least one supporting member (251’) formed by a first substance to seal said end of each of said set of wires (24’) at said at least one photosensitive element (21’), wherein said supporting member (251’) has an inner surface and an outer surface; ([0330]) and at least one molded base (23’) formed by a second substance to seal said end of each of said set of wires (24’) at said at least one circuit board (22’), wherein said at least one molded base (23’) comprises a molded body and has at least one light window (231’), wherein said set of wires, said at least one circuit board and said at least one 
With respect to claim 147, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 146, further comprising one or more electronic components (26’), wherein said at least one circuit board has a periphery area, wherein said periphery area and said chip mounting area are integrally molded, wherein said one or more electronic components are provided on said periphery area, wherein said at least one supporting member (251’) is positioned between said one or more electrical components and said photosensitive area of said at least one photosensitive element, wherein said at least one supporting member comprises a frame-shaped supporting body and has a through hole (231’), wherein said supporting body is provided outside of said photosensitive area of said photosensitive element, wherein said photosensitive area of said at least one photosensitive element is disposed corresponding to said through hole while at least a part of said supporting body is covered by said at least one molded body. (Fig. 22 [0327-0349])
With respect to claim 148, Wang (Figs. 18-25) teaches The molded photosensitive assembly, as recited in claim 147, wherein said supporting body (251’) has a top surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through hole (231’) is formed by said inner surface and is uncovered by said molded body (23’), and at least said outer surface of said supporting body (251’) is covered by said molded body (23’). (Fig. 22 [0327-0349])
With respect to claim 149, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 147, wherein said supporting body (251’) has a top surface wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through hole (231’) is formed by said inner surface and is uncovered by said molded body (23’), wherein said outer surface of said supporting body and at least a part of said top surface are covered by said molded body. (Fig. 22 [0327-0349])
With respect to claim 150, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 146, wherein said mold photosensitive assembly comprises at least two of said photosensitive elements, at least two sets of said wires and at least two of said supporting members, wherein said at least one circuit board has two said chip mounting areas, wherein said at least two photosensitive elements are provided on said two chip mounting areas of said at least one circuit board, wherein said at least two sets of wires respectively and electrically connect said at least two photosensitive elements with said at least one circuit board, wherein said at least one molded base has at least two of said light windows positioned corresponding 
With respect to claim 151, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 150, further comprising one or more electronic components (26’), wherein said at least one circuit board has a periphery area, wherein said periphery area and said at least two chip mounting areas are integrally molded, wherein said one or more electronic components are provided on said periphery area, wherein said at least two supporting members (251’) are positioned between said one or more electrical components (26’) and said photosensitive areas (212’)of said at least two photosensitive elements, wherein each of said at least two supporting member comprises a frame-shaped supporting body and has a through hole, wherein said supporting bodies are provided outside of said photosensitive areas of said at least two photosensitive elements respectively, wherein said photosensitive areas of said at least two photosensitive elements are disposed corresponding to said through holes respectively while at least a part of each of said two supporting body is covered by said at least one molded body. (Figs. 18-25 [0325-0357])
With respect to claim 152, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 151, wherein each of said supporting bodies (251’) has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface 
With respect to claim 153, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 151, wherein each of said supporting bodies has a top surface, an inner surface and an outer surface, wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through holes are respectively formed by said inner surfaces and are uncovered by said molded bodies, and at least said outer surfaces of said supporting bodies are covered by said molding molded bodies respectively. (Fig. 22 [0327-0349])
With respect to claim 154, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 146, wherein said non-photosensitive area (213’) of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element has a chip connector for electrically connecting with said set of wires, wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion of said at least one photosensitive element is covered by said supporting body of said at least one supporting member (251’). (Fig. 22 [0327-0349])
With respect to claim 155, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 147, wherein said non-photosensitive area of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element has a chip connector for electrically connecting with said set of wires, wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion of said at least one photosensitive element is covered by said supporting body of said at least one supporting member. (Fig. 22 [0327-0349])
With respect to claim 156, Wang (Figs. 18-25) teaches the molded photosensitive assembly, as recited in claim 147, wherein said non-photosensitive area of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element has a chip connector for electrically connecting with said set of wires, wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion and at least a part of said chip-connecting portion of said non- photosensitive area of said at least one photosensitive element are covered by said at least one supporting member. (Fig. 22 [0327-0349])
With respect to claim 157, Wang (Figs. 18-25) teaches The molded photosensitive assembly, as recited in claim 151, wherein each of said non-photosensitive areas of said at least two photosensitive elements comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein each of said at least two photosensitive elements has a chip connector for electrically connecting with said set of wires, wherein said chip connector of each of said at least two photosensitive elements is disposed on said chip-connecting portion thereof, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion thereof, wherein at least a part of said chip-inner portion of each of said at least two photosensitive elements is covered by said supporting body of said at least one supporting member. (Fig. 22 [0327-0349])
With respect to claim 158, Wang (Figs. 18-25) teaches The molded photosensitive assembly, as recited in claim 151, wherein each of said non-photosensitive areas of said at least two photosensitive elements comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein each of said at least two photosensitive elements has a chip connector for electrically connecting with said set of wires, wherein said chip connector of each of said at least two photosensitive elements is disposed on said chip-connecting portion thereof, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion thereof, wherein at least a part of said chip-inner portion and at least a part of said chip- connecting portion of each of said at least two photosensitive elements are covered by one of said supporting bodies of said supporting member. (Fig. 22 [0327-0349])
With respect to claim 159, Wang (Figs. 18-25) teaches a manufacturing method of a molded photosensitive assembly, comprising the steps of: 
(a) electrically connecting at least one photosensitive element (21’) with at least one circuit board through a set of wires (24’), wherein said at least one photosensitive element is provided on a chip mounting area of said at least one circuit board (22’), wherein the step (a) comprises the steps of: ([0327])
(a.1) connecting one end of said set of wires (24’) at said at least one photosensitive element (21’); (Fig. 18 [0327-0328])
(a.2) connecting another end of said set of wires (24’) at said at least one circuit board (22’); (Fig. 18 [0327-0328]) and 
(a.3) sealing at least a supporting member (251’) at said end of said set of wires (24’) at said at least one photosensitive element (21’), wherein said supporting member (251’) is upwardly protruded from said at least one photosensitive element (21’); (Fig. 19 [0329-0333])
(b) placing said at least one photosensitive element (21’) and said at least one circuit board (22’) in a molding cavity (103’) of a molding-die (100’) which comprises an upper mold (101’) and a lower mold (102’), wherein said molding cavity (103’) is formed between said lower mold and said upper mold when said upper mold and said lower mold are closed and clamped, wherein the step (b) comprises the steps of: (Fig. 20A-20B [0334-0346])
(b.1) placing said at least one photosensitive element and said at least one circuit board on said lower mold; (Fig. 20A-20B [0334-0346])

(c) when a molding material is added in said molding cavity, reducing an impact force generated by said molding material with at least one said supporting member provided in said molding cavity to block said molding material entering into said closed environment; (Fig. 21 [0347-0348]) and 
(d) forming at least one molded base (23’) after said molding material is solidified and cured to seal said end of each of said set of wires (24’) at said at least one circuit board (22’), wherein said at least one molded base comprises a molded body and has a light window (231’) positioned corresponding to a photosensitive area of said at least one photosensitive element, wherein a periphery area of said at least one circuit board, said at least one supporting member and at least a part of a non-photosensitive area of said at least one photosensitive element are covered by said molded body, wherein an outer surface of supporting member is sealed and covered by molded boy while said inner surface of said supporting member is unsealed to form said light window thereat. (Fig. 22 [0349-0352])
With respect to claim 160, Wang (Figs. 18-25) teaches the manufacturing method, as recited in claim 159, wherein said supporting member (251’) is disposed to cover at least a part of said set of wires (24’). (Fig. 19 [0329-0333])
With respect to claim 161, Wang (Figs. 18-25) teaches the manufacturing method, as recited in claim 160, further comprising a step of integrally molding one or more electronic components (26’) provided on a periphery area and said chip mounting area of said at least one circuit board (22’), wherein said at least one supporting member (251’) is positioned between said one or more electrical components (26’) and said photosensitive area of said at least one photosensitive element, wherein said at least one supporting member (251’) comprises a frame-shaped supporting body and has a through hole (231’), wherein said supporting body (23’) is provided outside of said photosensitive area of said photosensitive element, wherein said photosensitive area of said at least one photosensitive element is disposed corresponding to said through hole (231’) while at least a part of said supporting body is covered by said at least one molded body (23’). (Fig. 22 [0327-0352])
With respect to claim 162, Wang (Figs. 18-25) teaches the manufacturing method, as recited in claim 161, wherein said supporting body (251’) has a top surface being pressed by said pressing surface of said upper mold (101’) wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface respectively, wherein said through hole (231’) is formed by said inner surface and is uncovered by said molded body (23’), and at least said outer surface of said supporting body (251’) is covered by said molded body (23’). (Fig. 22 [0327-0352])
With respect to claim 163, Wang (Figs. 18-25) teaches the manufacturing method, as recited in claim 161, wherein said supporting body (251’) has a top surface being pressed by said pressing surface of said upper mold (101’) wherein said top surface is extended inwardly and outwardly to said inner surface and said outer surface 
With respect to claim 164, Wang (Figs. 18-25) teaches the manufacturing method, as recited in claim 162, wherein said non-photosensitive area (213’) of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element (21’) has a chip connector for electrically connecting with said set of wires (24’), wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, wherein at least a part of said chip-inner portion of said at least one photosensitive element is covered by said supporting body of said at least one supporting member (251’). (Fig. 22 [0327-0349])
With respect to claim 165, Wang (Figs. 18-25) teaches The manufacturing method, as recited in claim 163, wherein said non-photosensitive area (213’) of said at least one photosensitive element comprises a chip-inner portion, a chip-connecting portion and a chip-outer portion, wherein said at least one photosensitive element has a chip connector for electrically connecting with said set of wires (24’), wherein said chip connector of said at least one photosensitive element is disposed on said chip-connecting portion, wherein said chip-inner portion and said chip-outer portion are respectively positioned on an inside and an outside of said chip-connecting portion, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898